Case: 12-10662       Document: 00512146630         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-10662
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DOMINGO CASTELLON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-36-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Domingo Castellon raises
arguments that he concedes are foreclosed by United States v. Miller, 665 F.3d
114, 119-23 (5th Cir. 2011), cert. denied, 132 S. Ct. 2773 (2012), which held that
“we will not reject [U.S. Sentencing Guidelines Manual § 2G2.2] as
‘unreasonable’ or ‘irrational’ simply because it is not based on empirical data and
even if it leads to some disparities in sentencing.” The Government’s motion for
summary affirmance is GRANTED, its alternative motion for an extension of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10662   Document: 00512146630   Page: 2   Date Filed: 02/19/2013

                              No. 12-10662

time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                    2